Name: Commission Regulation (EC) No 954/94 of 27 April 1994 revoking Regulation (EC) No 791/94 concerning the stopping of fishing for anchovy by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 108/729. 4. 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 954/94 of 27 April 1994 revoking Regulation (EC) No 791/94 concerning die stopping of fishing for anchovy by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 791 /94 (2) stopped fishing for anchovy in the waters of ICES divi ­ sion VIII by vessels flying the flag of France or registered in France ; Whereas Spain has transferred on 20 April 1994 to France 400 tonnes of anchovy in the waters of ICES division VIII ; that fishing for anchovy in the waters of ICES divi ­ sion VIII by vessels flying the flag of France or registered in France should therefore be permitted ; that conse ­ quently it is necessary to revoke Commission Regulation (EC) No 791 /94, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EC) No 791 /94 is hereby revoked. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . Ã ³ OJ No L 92, 9. 4. 1994, p. 12.